Citation Nr: 1047535	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  05-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from February 1988 to 
September 2003.

The appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
entitlement to service connection for a bilateral ankle disorder.

In November 2007 and April 2010, the Board remanded this matter 
to the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, the RO 
continued the denial of the Veteran's claim (as reflected in the 
most recent January 2010 supplemental SOC (SSOC)) and returned 
this matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The preponderance of the competent evidence shows that the 
Veteran does not have a current bilateral ankle disorder.


CONCLUSION OF LAW

A bilateral ankle disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claim in 
March 2003.  Thereafter, he was notified of the provisions of the 
VCAA by the RO in correspondence dated in August 2004, December 
2007, and January 2009.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's duties 
in obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in January 2010.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in December 
2007.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service and post-
service VA and private treatment records have been obtained and 
associated with his claims file.  He has also been provided with 
VA examinations in April 2004 and May 2009 to assess the nature 
and etiology of his claimed bilateral ankle disorder.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2010).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records (STR) include complaints of ankle pain.  
Service examination reports and associated medical histories 
dated in October 1983, July 1984, March 1985, October 1987, 
December 1988, December 1989, October 1990, January 1993, April 
1995, and March 2000 are silent for any complaints or diagnoses 
of lower extremity disorders.  

In a November 1983 STR the Veteran complained of edema and pain 
to the left ankle without trauma for two hours.  Upon examination 
the Veteran had minimal swelling, full range of motion, and 
associated pain.  An X-ray report found no significant 
abnormalities.  The examiner diagnosed strain of the left ankle.  

In an October 1997 STR the veteran stated he inverted his right 
ankle playing volleyball. Upon examination, the examiner found 
full range of motion, pain with palpation of lateral ankle, and 
no ankle joint laxity.  The examiner diagnosed ankle sprain.  
During a November 1987 STR follow-up, the examiner noted that the 
sprain had resolved.  

In a November 2001 STR, the Veteran complained of left ankle pain 
that seemed to coincide with conditions of cool temperatures and 
high humidity.  He denied significant trauma or surgery, and 
indicated he has a physically active lifestyle.  He denied family 
history of arthritis, and stated he has taking part in several 
shallow saturation dives.  Upon examination, the examiner found 
no swelling or tenderness to palpation, and full range of motion.  
The examiner diagnosed multiple joint pains suggestive of 
arthritis.    

During a February 2002 STR follow-up, the Veteran complained of 
chronic joint pain.  It was noted an examination was not done.  
The diagnosis was chronic arthritis (osteoarthritis).

During an April 2003 separation examination, the examiner noted 
normal feet and lower extremities.  In an associated medical 
history, the Veteran reported a history of arthritis and painful 
joints, identified as his bilateral shoulder joints.  

During an April 2003 VA examination, the Veteran reported he 
starting having problems with his ankles in 1990.  He stated he 
was running during a physical fitness test and at first, he 
sprained the left ankle and later sprained the right ankle.  He 
was treated with ice, rest, and both ankles were bandaged with 
Ace wrap.  He stated he has had no problems since the ankle 
sprains and has not sprained them again since 1990.  Upon 
examination, the examiner noted ankle range of motion within 
normal limits, and nontender to palpation.  An X-ray report of 
the ankles found no significant abnormality, no arthritic 
changes, and small ossicles below the medical malleolus, which 
are likely developmental variations.  The examiner diagnosed 
history of bilateral ankle sprain with no residuals. 

In an April 2004 letter, R. L. a military physician, reported 
that the Veteran had been seen since 2001 for left ankle 
complaints.  R. L. stated that the disorder was likely due to 
recurrent overuse activity with resultant degenerative arthritis, 
with X-ray testing and lab work confirming the diagnosis.  He 
stated that the Veteran will likely have gradually increasing 
problems with his degenerative arthritis, but is presently well 
maintained and has no limitations of activity with present 
medication.

In a letter dated in January 2008, B. H., M.D., reported that he 
reviewed the Veteran's medical records and that he had three 
episodes of decompression sickness (DCS) or "the bends."  He 
notes that DCS can result in delayed arthritis.  He also noted 
that the Veteran exhibited multiple areas of osteoarthritis 
including his bilateral ankles.  

During a May 2009 VA examination, the Veteran indicated that he 
started noticing right ankle pain while in Germany, and was told 
he had usage pain.  In 1999, he stated he was stationed in Panama 
City, Florida and did not have the level of physical training 
required in Germany, but that his right ankle pain persisted.  He 
was told he had usage pain again.  He reported pain more with 
weather changes and at night.  He stated that in 2001, X-ray 
testing and blood work were performed and he was diagnosed with 
osteoarthritis, and placed on medication.  Upon examination, the 
examiner noted an antalgic gait, pain at rest and guarding of 
movement, no instability, no tendon abnormality, and no 
angulations of the right ankle.  An X-ray report from that time 
found subtle irregularity at the tip of medial malleolus 
suggesting old avulsion injuries, otherwise normal study.  The 
diagnosis was right ankle arthralgia, less likely than not caused 
by or a result of service.  The examiner stated his rationale for 
the opinion was that only subtle irregularities were noted on 
ankle radiographs. 

During a May 2010 VA examination, the Veteran indicated that he 
sprained both of his ankles while in the military, and that he 
did a lot of running in the 1980s and 1990s.  He reported no 
ongoing treatment for his ankles, and that he has had to deal 
with the pain.  He also reported a hyper-extension injury due to 
finning in 1997.  The Veteran complained of pain, stiffness, 
swelling, deformity, weakness, giving way, and denied locking or 
instability.  He stated when there is a weather shift he feels 
like his ankles are in a vice and are being locked down on.  He 
complained of his ankle collapsing on uneven surface.  Upon 
physical examination, the examiner noted range of motion 
consistent with baseline for individual, inversion/eversion 
strength to gravity and resistance normal.  An X-ray report from 
that time showed normal ankles.  The examiner opined that 
"despite subjective complaints of ankle pain there are no 
objective findings to support a current diagnosis for the left or 
right ankle, normal X-ray, normal examination."  

The Board has carefully considered the contentions advanced by 
the Veteran.  However, he has not submitted objective medical 
findings of any diagnosis of a bilateral ankle disability.  

The Board finds that the April 2003 and May 2010 VA examination 
reports indicate there are no object findings to support a 
current diagnosis for the left or right ankle.  The Board finds 
that these medical opinions are entitled great probative value 
because the conclusions are supported by a medical rationale and 
are consistent with the absence of any bilateral ankle 
abnormalities on VA examination and X-ray.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion that contributes to the probative value to a medical 
opinion.)  

The Board recognizes the opinions of B. H. and R. L. indicating a 
diagnosis of osteoarthritis of the ankles; however, this 
diagnosis holds no probative weight as it is in stark contrast to 
the actual examination findings including no objective findings 
of a bilateral ankle disability.  The Board finds there has never 
been a confirmed diagnosis of osteoarthritis of his ankles.  
Rather, X-ray studies have repeatedly ruled out any disabilities 
involving the bilateral ankles.  Although the Veteran had 
complaints of right or left ankle pain in service and complaints 
of pain post-service during the May 2009 and May 2010 VA 
examinations, the Board notes that pain alone without an 
underlying disorder is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), vacated in part and remanded on other 
grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, 
in the absence of proof of a present diagnosis of a bilateral 
ankle disorder (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143- 144 (1992).

The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) which held that the requirement that there be evidence 
of a current disability in a service connection claim is 
satisfied by evidence showing that the Veteran had such a 
disability at the time he filed claim for compensation, or during 
the pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Board's adjudication of the claim.  The Board again notes, 
however, that the preponderance of the evidence of record 
reflects that there was no supported ankle diagnosis during the 
time since the Veteran filed his claim. Furthermore, in the 
absence of a current clinical diagnosis of a bilateral ankle 
disorder, service connection must be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an applicant 
who has a disability existing on the date of the application, and 
not for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  


ORDER

Entitlement to service connection for a bilateral ankle disorder 
is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


